DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 07 August 2018 and to Applicant’s response filed 02 July 2021 (“Response”).  
Claims 1–20 are currently pending.
Claims 1–13 have been examined.
Claims 14–20 have been withdrawn, as noted below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election without traverse of claims 1–13, filed in the Response, is acknowledged. Claims 14–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Response.
Information Disclosure Statement
The Information Disclosure Statements filed 07 August 2018, 26 November 2018, and 01 April 2019 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
Claims 1–13 are rejected under 35 U.S.C. § 103 as being unpatentable over Guedalia et al. (US 2014/0244834 A1) (“Guedalia”), in view of Swift et al. (US 2006/0225132 A1) (“Swift”).
As per claim 1, Guedalia discloses a method (“a method for discovering, configuring, and leveraging relationships in Internet of Things (IoT) networks”; see claim 1 in D1 Guedalia) comprises:
detecting, by a proxy device, a plurality of electronic devices within a vicinity of the proxy device (“a supervisor device associated with the IoT network may detect and register one or more IoT devices, one or more non-IoT devices, and/or other suitable physical objects that are
coupled to otherwise used in the controlled loT network”; see paragraph [0086] and figure 1D; see also [0040] “the supervisor device 130 may generally observe, monitor, control, or otherwise manage the various other components in the wireless communications system 100B,” [0062] “a processor”, fig. 1B, and fig. 3).
Guedalia does not expressly disclose, however, Swift teaches:
establishing, by the proxy device, a trusted relationship with the electronic devices ([0028] “to give the proxy authorization, the user 70 submits a proxy registration request 78 to a trusted security server 80” and “the proxy authorization data 82 are stored by the trusted security server 80 in its database”; figure 2);
in response to establishing the trusted relationship, associating, by the proxy device, each of the electronic devices with an access credential ([0030]);
receiving, by the proxy device, from one of the electronic devices in the electronic devices, a request to conduct a transaction ([0029]); and

Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify supervisor device of Guedalia to perform the process of Swift in order to establish authenticated trust with detected devices, so that a device may act as a proxy of the user, as taught by Swift. Furthermore, considering the references in the reverse, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify process of Swift to include detecting of Guedalia in order to automate discovery and registration of devices in Swift.
As per claim 2, Guedalia and Swift teach the method of claim 1, wherein the proxy device is in communication with a server and initiating the transaction comprises causing the server to generate an authorization request message with the access credential (Swift [0030]).
As per claim 3, Guedalia and Swift teach the method of claim 1, further comprising determining that the transaction is in compliance with one or more transaction protocols maintained in association with the electronic device (Swift [0029]).
As per claim 4, Guedalia and Swift teach the method of claim 1, wherein establishing the trusted relationship comprises providing an encryption key to the electronic devices such that future communications between the electronic devices and the proxy device are encrypted using the encryption key (Swift [0034]).
As per claim 5, Guedalia and Swift teach the method of claim 1, further comprising authenticating that a user of each of the electronic devices is also a user of the proxy device prior to establishing the trusted relationship (Swift [0051]).

Claims 7–13 contain language similar to claims 1–6 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 7–13 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685